—In an action to recover damages for personal injuries, the defendant appeals from a judgment of the Supreme Court, Kings County (Vaughan, J.), entered April 4, 2002, which, upon the granting of the plaintiffs motion for judgment as a matter of law on the issue of liability and upon a jury verdict awarding the plaintiff damages in the sum of $75,000 for past pain and suffering and $125,000 for future pain and suffering, is in favor of the plaintiff and against her.
Ordered that the judgment is affirmed, with costs.
An application for a continuance or adjournment is addressed to the sound discretion of the trial court, and the grant or denial thereof will be upheld on appellate review if the trial court providently exercised its discretion (see Wolosin v Campo, 256 AD2d 332 [1998]; Matter of Alario v DeMarco, 149 AD2d 587 [1989]). Contrary to the defendant’s contention, the trial court providently exercised its discretion in denying the request of the defendant’s attorney for a one-day continuance to allow the defendant to present testimony. The defendant’s attorney failed to provide an offer of proof that the defendant’s alleged inability to appear was due to work obligations, as the defendant claimed, or regarding the materiality of the defendant’s testimony.
The verdict as to damages did not deviate materially from what would be considered reasonable compensation (see CPLR 5501 [c]; Semple v New York City Tr. Auth., 301 AD2d 514 [2003]; Ferrantello v St. Charles Hosp. & Rehabilitation Ctr., 275 AD2d 387 [2000]).
*333The defendant’s remaining contentions are unpreserved for appellate review. Smith, J.P., S. Miller, Crane and Cozier, JJ., concur.